                        UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MILLENNIUM PHARMACY
SYSTEMS, LLC,                                               CIVIL ACTION
              Plaintiff
          v.

MAPA OPERATING, LLC et al.,                                NO. 19-2428
              Defendants

                                    MEMORANDUM

 PRATTER,J.                                                                DECEMBER 30, 2019

       On October 7, 2019, the Court granted the motion for default judgment against all

defendants filed by Plaintiff Millennium Pharmacy Systems, LLC f/k/a Millennium Pharmacy

Systems, Inc. d/b/a PharMerica ("PharMerica"). PharMerica now moves the Court to appoint a

private process server to serve writs of execution and make return of service. For the reasons

below, the motion is denied.

                                          DISCUSSION

       Under Federal Rule of Civil Procedure 4(c)(3), "[a]t the plaintiffs request, the court may

order that service be made by a United States marshal or deputy marshal or by a person specially

appointed by the court." FED. R. CIV. P. 4(c)(3) (emphasis added). PharMerica asks the Court to

use this discretionary power to appoint a private process server in this case. See generally Mem.

in Supp. of Mot. for Appointment of Private Process Server (Doc. No. 16-1). PharMerica explains

that after sending praecipes for writ of execution to the Clerk of Court on November 15, 2019,

communications with the Office of the U.S. Marshal indicated that service would be unlikely to

occur prior to January 2020. Id. at 2. PharMerica is concerned that such a delay in service may

prevent it from collecting on its default judgment because "PharMerica has reason to believe that

Defendants will cause the dissipation of assets." Id. PharMerica thus requests that the Court



                                                1
appoint a private process server-specifically, DGR Legal-to effectuate service and avoid such

a dissipation of assets. Id at 2-3; Proposed Order (Doc. No. 16-2).

       However, PharMerica is already entitled to have DGR Legal effectuate service without the

Court specially appointing it as a private process server. Under Federal Rule of Civil Procedure

4(c)(2), "[a]ny person who is at least 18 years old and not a party may serve a summons and

complaint." FED. R. CIV. P. 4(c)(2). It is not apparent that PharMerica requires any authority from

the Court that is not already provided to it by the Federal Rules:

       Rule 4(c)(3) permits service by a person whom the district court has specially
       appointed rather than by a marshal or deputy marshal. It should be noted that just
       as the 1983 and 1993 revisions of Rule 4 have curtailed severely those instances in
       which service by someone from the Marshals Service is required, so too have these
       amendments reduced greatly the necessi~y of making special appointments to serve
       process. This is primarily because under present practice service may be made by
       a private process server, who may be anyone who is not a party and is at least
       eighteen years old. A court appointment no longer is necessary when the plaintiff
       wants to use someone other than a marshal or deputy marshal. Thus, a court
       appointment will be necessary only when the process server needs to be invested
       with the authority that accompanies a court order. Stated differently, a court
       appointment will be appropriate only when a particular person is needed or that
       person needs to be given an authority that is not available to the ordinary private
       process server.

4A CHARLES A. WRIGHT & ARTHUR R. MILLE~, FEDERAL PRACTICE AND PROCEDURE§ 1091 (4th

ed. 2019) (emphasis added) (citations and quotatidns omitted); see also Allstate Ins. Co. v. Weir,
                                                     '   I

531 F. Supp. 2d 674, 679 (E.D.N.C. 2008) ("[A]ny motion for appointment of a special process

server should indicate why that authority is necessary to accomplish service of process.") ( citation

omitted).

       Here, DGR Legal may serve process under Federal Rule of Civil Procedure 4(c)(2) without

an order from the Court. If, however, PharMerica "feels that special court authority is needed, it

must describe the reasons supporting its motion with particularity." Weir, 531 F. Supp. 2d at 679.




                                                 2
                                         CONCLUSION

       For the foregoing reasons, PharMerica' s motion for appointment of a private process server

is denied without prejudice. An appropriate Order follows.




                                                3
